DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Thinh V. Nguyen on 4/12/2021.

The application has been amended as follows: 
CLAIMS
Claim 4 and 11 have been amended as follows:

 4. (withdrawn – currently amended) The imaging apparatus according to claim 1, further comprising: 
a storage includes including two or more storage portions, [[and]] 
wherein one of [[said]] the two or more storage portions of the the two or more storage portions of the 

the plurality of first signal lines, and the second signal line is provided between the first photoelectric converter and the second photoelectric converter.


Reasons for Allowance
Claims 1, 4, 7-11 are allowed.
Note that since claim 1 is allowed, the withdrawn claim 4, which depends from claim 1, is rejoined to claim 1 and allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 7-11 are allowed in view of Terminal Disclaimer filed on 04/06/2021, and the prior art of the record fails to show or fairly suggest an apparatus, as recited in claim 1, comprising:
 wherein the first photoelectric converter and the second photoelectric converter are provided between a second signal line corresponding to the first photoelectric converter and another second signal line corresponding to the second photoelectric converter, a first signal line corresponding to the first photoelectric converter and another first signal line corresponding to the second photoelectric converter are provided between the first photoelectric converter and the second photoelectric converter, in combination with other claimed elements.

Claims 4, 7-11 are allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        4/12/2021